McBEE, J.,
concurring in result (by separate opinion).
1 The application for fines and costs was filed more than nine months after the filing of this court's decision, Frizzell v. Court on Judiciary, Trial Division, 2000 OK JUD 2, 8 P.3d 951.
¶ 2 Neither fundamental law or Court rule requires consideration of the application. Okla. Const. Art. VII-A; Rules 3, 6, and 7, Rules of the Court on the Judiciary, Appellate Division Rules of Procedure, eff. Nov. 1979. A post decision motion filing delay of more than thirty days is unreasonable. Consequently, I would dismiss the application.